BUTTLER, J.,
dissenting.
The majority appears to agree that the question is whether the trial court’s findings support its conclusions. 73 Or App at 315. It sets forth the findings and conclusions in their entirety and then states: “Although these findings here may not be exemplary, it is obvious what the trial court intended to find, and we believe its conclusions logically follow.” 73 Or App at 315. It then summarizes the basis for its decision:
“* * * Apparently, the trial judge found no latent or patent ambiguities in the contract and interpreted it quite literally. Conclusion II says that the contract was never terminated and that defendant is liable for ten monthly payments. In reaching that conclusion, the court implicitly held that the contract required formal termination. We are in no position, especially when we are without any record to guide us, to hold that his construction of the contract was wrong; so, we must accept it. Moreover, we are entitled to presume that, as to facts not expressly stated as findings, the court found the facts that are consistent with the ultimate conclusions. See Ball v. Gladden, 250 Or 485, 487, 443 P2d 621 (1968). Accordingly, we conclude *317that the findings adequately support the judgment.” 73 Or App at 315.
That reasoning is comprised of a mixed bag of errors of law and non sequiturs. If the trial court found that the contract was unambiguous (and there is no such finding), the issue would have been strictly one of law, Timberline Equip, v. St. Paul Fire and Mar. Ins., 281 Or 639, 576 P2d 1244 (1978), and the findings would be irrelevant. Although the majority says that we must accept the trial court’s construction of an unambiguous contract, that is wrong. If the sole issue is one of law, we are not bound by the trial court’s decision, in which case I would respectfully disagree that the contract requires written notice to “terminate” the option. Rather, the optionee’s failure to make the monthly payment required to keep the option alive terminated its option rights. Accordingly, if that is what the trial court did, I would reverse outright.
However, without a record and without any finding that the contract is unambiguous, I would assume for the purpose of our review that the evidence of the circumstances surrounding the making of the contract might have permitted the trial court to find that there is a latent ambiguity and that there was admissible evidence to support a finding that the parties intended that the option could be terminated only by written notice from the optionee. If those findings had been made, the judgment would be unassailable. However, they were not, and the findings that were made do not support the trial court’s conclusion and judgment.
Apparently, the majority relies on Ball v. Gladden, supra, for the proposition that, in a civil case when special findings are requested pursuant to ORCP 62,1 we may assume that the trial court made findings that are not expressed. Although that would be true if the court had found generally for plaintiff, it cannot be true when there are special findings. If that were not the case, there would be no significance to special findings, which cannot be both general and special. Larsen v. Martin, 172 Or 605, 143 P2d 239 (1943). With or without a record, they must support the judgment. Here, they do not.
*318Accordingly, I would reverse and remand for additional findings, on the assumption that the trial court can make them. If it cannot do so, defendant prevails.
Newman, J., joins in this dissent.

 The parties agreed at oral argument that special findings were requested.